Citation Nr: 1040067	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J. D., D. S. J.



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had recognized Philippine Guerrilla and Combination 
Service from October 1944 to April 1946.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In March 2008, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.

In March 2008, the appellant submitted additional medical 
evidence directly to the Board, along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of 
death as cardio-respiratory arrest and congestive heart failure.

2.  At the time of the Veteran's death in November 1991, service 
connection was in effect for injury to muscle groups I, II, and 
III, right (major) shoulder, residual of gunshot wound (rated 30 
percent disabling), and old fracture of the third and fourth ribs 
(rated 0 percent disabling); his combined rating was 30 percent. 

3.  Cardiovascular disease and chronic renal failure first 
manifested many years following separation from service, and 
there is no persuasive evidence of a medical nexus between 
cardiovascular or renal disease and either service or service-
connected disability.  

4.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits for the cause of a veteran's death, VA's notice 
requirements include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in November 2005 and March 2006 pre-rating 
letters, the RO provided notice to the appellant explaining what 
information and evidence was needed to substantiate her claim for 
benefits based on service connection for the cause of the 
Veteran's death.  This letter also informed the appellant of what 
information and evidence must be submitted by the appellant and 
what information and evidence would be obtained by VA.  The June 
2006 rating decision reflects the initial adjudication of the 
claim after issuance of this letter. 

As regards the Hupp requirements, the Board notes that, while the 
March 2006 letter provides an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, neither notice letter 
contained a statement of the conditions for which the Veteran was 
service-connected at the time of his death.  However, a statement 
of the conditions for which the Veteran was service-connected at 
the time of his death was included in both the June 2006 rating 
decision and the October 2006 Statement of the Case (SOC), both 
of which were issued to the appellant and to both of which she 
provided a written response.  Thereafter, the appellant's claim 
was readjudicated, as reflected in a March 2007 Supplemental SOC 
(SSOC).  Therefore, any lack of notice pertaining to the first 
Hupp requirement is not prejudicial to the appellant's claim.

As regards the third Hupp requirement, the November 2005 and 
March 2006 letters explained the evidence and information 
generally needed to substantiate a claim for service connection 
for the cause of the Veteran's death, but not specifically as 
regards a condition not yet service-connected.   However, the 
October 2006 SOC provided the criteria to substantiate a cause of 
death claim based on a condition not yet service-connected, and 
the appellant responded to that SOC with her January 2007 
substantive appeal.  Therefore, any lack of notice pertaining to 
the third Hupp requirement is also not prejudicial to the 
appellant's claim.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private medical 
records, the Veteran's death certificate, and a letter from a 
private physician regarding the Veteran's cause of death.  Also 
of record and considered in connection with the appeal is the 
transcript of the appellant's March 2008 Board hearing, along 
with various written statements provided by the appellant, and by 
her representative, on her behalf.

The Board finds that no additional RO action to further develop 
the record is warranted.  The Board acknowledges that the 
appellant has not been provided a VA medical opinion regarding 
whether a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
Veteran's death.  However, as is explained in detail below, the 
Board finds there to be no adequate evidence indicating that any 
disability of service origin may related to the cause of the 
Veteran's death.  Therefore, the Board finds that no reasonable 
possibility exists that a VA opinion would aid in substantiating 
the appellant's claim and, accordingly, that such VA opinion is 
not necessary to decide the instant claim on its merits.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as cardio-vascular and renal disease, including 
hypertension, which develop to a compensable degree (10 percent 
for cardio-vascular and renal disease) within a prescribed period 
after discharge from service (one year for cardio-vascular and 
renal disease), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, 
while the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).  

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the Veteran's death certificate indicates that he 
died on November 1, 1991, and that the cause of his death was 
cardio-respiratory arrest and congestive heart failure.  

At the time of his death, the Veteran had the service-connected 
disabilities of injury to muscle groups I, II, and III, right 
(major) shoulder, residual of gunshot wound, rated 30 percent 
disabling, and old fracture of the third and fourth ribs, rated 
noncompensable (0 percent). 

Service treatment records indicate that the Veteran incurred a 
through and through gunshot wound in May 1945, which entered at 
the lateral portion of the infraclavicular space and exited at 
the mid portion of the medial border of the right scapula, 
fracturing the scapula at that point.  These records indicate 
that such gunshot wound resulted in weakness and inability to 
lift the right upper extremity upward.  The report of the 
Veteran's April 1946 examination for release from active duty 
indicates a normal cardiovascular system, normal genitourinary 
system, normal chest X-ray, no varicose veins, blood pressure of 
120/80, and that moist rales were noted in the upper part of the 
right lung.  

A May 1980 private medical certificate indicates that the Veteran 
complained of severe numbness and weakness of the upper right 
extremity.  It also indicates that examinations of the heart and 
lungs were both "apparently normal."  The Veteran's blood 
pressure was noted to be 130/90.

The report of a September 1980 VA chest X-ray indicates that the 
lung fields were essentially clear, and that the heart was at the 
upper limits of normal and showed evidence of left ventricular 
prominence.

In a letter dated in April 2006, the Veteran's private physician 
certified that the Veteran was hospitalized from September 15, 
1989, to September 28, 1989, with diagnoses of acute myocardial 
infarction, essential hypertension, and chronic renal failure.  

In a letter dated in March 2008, a private physician, Dr. Q., 
noted that the Veteran died due to cardio-respiratory arrest and 
congestive heart failure.  Dr. Q. opined that the Veteran's cause 
of death, along with the diagnosis of chronic renal failure, 
pointed to a thrombotic event that had begun before symptoms were 
seen or manifested.  Dr. Q. stated that arteriosclerosis was 
"listed as a chronic disease," and "is caused by formation of 
thrombi."  Dr. Q. also stated that "[f]ormation and progression 
of thrombi to a disease is difficult to determine," but that a 
factor that increases such formation is stress of the body during 
times of war.  Dr. Q. further stated that "[i]t was possible 
that illness was present during [the Veteran's] service but no 
manifestations of systemic illnesses [were] noted yet," and that 
this possibility could not be ruled out "unless medical records 
from service and training show[ed] otherwise."

During the March 2008 Board hearing, the appellant testified that 
she met the Veteran in 1969.  She testified that, at that time, 
she thought he had some difficulty breathing, that he had had a 
heart attack at some point between 1969 and 1971, and that he had 
been hospitalized for heart problems in the late 1970s.  She 
further testified that the Veteran had told the appellant that he 
had had some heart problems and difficulty breathing in service. 

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

Initially, the Board notes that the record does not reflect, and 
the appellant does not contend, that the Veteran's death was 
related to either his service-connected injury to muscle groups 
I, II, and III of the right shoulder or his service-connected old 
fracture of the third and fourth ribs, or that his in-service 
gunshot wound contributed substantially or materially to the 
Veteran's death in any other way.  Rather, the appellant asserts 
that the Veteran's cardio-respiratory arrest and congestive heart 
failure, which caused his death, were related to cardiovascular 
disease that was incurred in service.

However, the record does not reflect that cardio-respiratory 
arrest, congestive heart failure, cardiovascular or renal 
disease, or any other condition that may have contributed 
substantially or materially to the Veteran's death is related to 
service.  

Service treatment records do not indicate any cardiovascular or 
renal problems.  The report of the Veteran's April 1946 
examination for release from active duty indicates that he had a 
normal cardiovascular system, normal genitourinary system, normal 
chest X-ray, no varicose veins, and blood pressure of 120/80.  
The Board notes that moist rales were noted in the upper part of 
the right lung at the time of the April 1946 examination.  
However, there is no evidence that such rales were in any way 
related to a condition that contributed substantially or 
materially to the Veteran's death.  In this regard, the Board 
notes that the record contains no indication of post-service 
treatment for any lung condition, that a May 1980 private medical 
certificate indicates that examination of the lungs was 
"apparently normal," and that the report of a September 1980 VA 
chest X-ray indicates that the lung fields were essentially 
clear.  

The earliest evidence of any heart, cardiovascular, or renal 
problems is the September 1980 VA chest X-ray report indicating 
that the heart was at the upper limits of normal and showed 
evidence of left ventricular prominence.  In this regard, the 
Board notes that a May 1980 private medical certificate indicates 
that examination of the heart was apparently normal, and that the 
Veteran's blood pressure was noted to be 130/90 at that time.  As 
there is no evidence of cardiovascular or renal disease within a 
one-year period after discharge from service, the presumptive 
service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not applicable.  Moreover, the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this case, the lack of any medical 
evidence whatsoever of heart, cardiovascular, or renal problems 
until almost 35 years after the Veteran's period of service 
weighs heavily against the appellant's claim.

Furthermore, the Board finds that there is no persuasive evidence 
of a medical nexus between any cardiovascular or renal disease, 
or any other condition that contributed to the Veteran's death, 
and either service or service-connected disability.  In this 
regard, the Board notes the March 2008 opinion letter of Dr. Q., 
but does not find it to be probative of a medical nexus between 
the Veteran's death and his service.   

The Board notes the decision of the U.S. Court of Appeals For 
Veterans Claims (Court) in Bloom v. West 12 Vet. App. 185, 
187 (1999).  In that case, the Court found that the appellant 
"failed to submit medical evidence to provide a nexus between 
any in-service injury and the conditions which contributed to the 
veteran's death," where the appellant submitted a statement by a 
doctor "stating that in his opinion, the respiratory problems 
which contributed to the veteran's death 'could' have been 
precipitated by his time in a prisoner of war camp," but where 
such doctor "did not provide any further support for his 
conclusion."  The Court found that this statement was 
"insufficient to constitute the medical nexus required" to 
substantiate the appellant's claim,  providing the following 
explanation: "Suffice it to say that in this case, Dr. Smith, as 
noted above, provided no clinical data or other rationale to 
support his opinion; nor is there anything otherwise in the 
record that would give it substance.  Dr. Smith's opinion sits by 
itself, unsupported and unexplained.  In other words, his opinion 
is purely speculative."

Likewise, in this case, despite the opinion letter of Dr. Q., the 
Board finds that the appellant has failed to submit medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions which contributed to the Veteran's 
death.  

Dr. Q.'s initial assertion that the Veteran's cause of death, 
with the diagnosis of chronic renal failure, pointed to a 
thrombotic event that had started before symptoms were seen or 
manifested is unsupported by any clinical data, rationale, or any 
evidence in the record that might give it substance; it is 
unsupported and unexplained.  Dr. Q. provided no explanation for 
his conclusion that a thrombotic event had begun before symptoms 
were seen or manifested and likely led to renal disease or 
cardiorespiratory failure.  Furthermore, the medical record does 
not contain a diagnosis, medical finding, or any other indication 
of a thrombotic event.  Again, service treatment records do not 
indicate any cardiovascular or renal problems, and the report of 
the Veteran's April 1946 examination for release from active duty 
indicates that he had a normal cardiovascular system, normal 
genitourinary system, normal chest X-ray, no varicose veins, and 
blood pressure of 120/80.  Also, as late as May 1980, the Veteran 
was noted to have had an "apparently normal" evaluation of the 
heart, and blood pressure of 130/90.

The Board notes Dr. Q.'s statements that arteriosclerosis was 
"listed as a chronic disease" and "is caused by formation of 
thrombi," and that "[f]ormation and progression of thrombi to a 
disease is difficult to determine" but that a factor that 
increases such formation is stress of the body during times of 
war.  However, the record contains no diagnoses of 
arteriosclerosis, and the Board therefore finds Dr. Q.'s 
statement that arteriosclerosis was "listed as a chronic 
disease" not to be probative.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  Furthermore, Dr. Q.'s assertion that 
the Veteran may have been forming blood clots during his period 
of service due to stress on the body, and that this led to the 
conditions surrounding his death more than 45 years later, is 
also unsupported by any clinical data, rationale, or any evidence 
in the record that might give it substance.  This assertion is 
contradicted by the service treatment records, and subsequent 
medical records, which indicate that the Veteran did not have 
cardiovascular or renal problems in service or any cardiovascular 
abnormality until approximately September 1980.  The Board 
therefore finds this assertion to be based on an inaccurate 
factual premise as well, and not to be probative.  Id.  

Moreover, Dr. Q.'s concluding statements that "[i]t was possible 
that illness was present during [the Veteran's] service but no 
manifestations of systemic illnesses [were] noted yet," and that 
this possibility could not be ruled out "unless medical records 
from service and training show[ed] otherwise" are also 
unsupported and unexplained.  In this regard, Dr. Q. did not 
specify what illness was possibly present during the Veteran's 
period of service, and this statement is again unsupported by any 
clinical data, rationale, or any evidence in the record that 
might give it substance.  Further, regarding Dr. Q.'s statement 
that the possibility of systemic cardiovascular illness could not 
be ruled out "unless medical records from service and training 
show[ed] otherwise," the Board, as discussed above, does find 
that the medical records from service show otherwise: service 
treatment records show no evidence of blood clots or any 
cardiovascular or renal disease, and there is no indication of 
arteriosclerosis either during, or any time after, service. 

In short, the Board finds Dr. Q.'s entire March 2008 opinion 
letter to be purely speculative, unsupported, unexplained, and, 
in relevant part, inconsistent with the existing record.  
Therefore, the Board finds that this opinion letter is inadequate 
as medical evidence that there even might be a nexus between the 
Veteran's cardiovascular or renal disease, with which he was 
diagnosed prior to his death, and service, or that any disability 
of service origin caused or contributed substantially or 
materially to cause the Veteran's death.

The Board notes the appellant's testimony during the March 2008 
Board hearing that she thought the Veteran had some difficulty 
breathing in 1969, that he had a heart attack at some point 
between 1969 and 1971, that he had been hospitalized for heart 
problems in the late 1970s, and that the Veteran had told the 
appellant that he had had some heart problems and difficulty 
breathing in service. 

The appellant is competent to make these statements, as a lay 
person is competent to testify to symptomatology capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, again, the record contradicts such statements regarding 
cardiovascular problems, as it indicates no such problems either 
in service or prior to September 1980.

Furthermore, even considering these statements, they do not 
provide a basis for allowance of the claim.  In this case, the 
claim turns on the medical matter of whether a disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause the Veteran's death.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the appellant nor the Veteran have been shown to be other than 
laypersons without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) opinion 
on a medical matter, such as whether the Veteran incurred a 
cardiovascular disorder in service, or whether any disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause the Veteran's death.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


